Brock, C.J.,
concurring specially: I concur in the result reached by the majority in this case. I write specially because even if the administrative procedures provided under RSA 265:91-b (1993) (amended 1995) are sufficient to satisfy the requirements of due process, as the majority holds, I believe that the delay in scheduling the plaintiff’s record review violates the statutory mandate that such review occur “[a]t the earliest practical time.” RSA 263:75, II (Supp. 1996).
On May 25, 1995, the plaintiff filed a timely petition for review of the administrative decision sustaining his license suspension. See RSA 263:75, I (Supp. 1996). Soon thereafter, on June 7, the superior court issued an order of notice scheduling the review hearing on June 26, 1995. Apparently, the order was issued improperly, in that *680it did not reflect statutory revisions which had become effective on January 1, 1995, see RSA 263:75 (Supp. 1996), and the division of motor vehicles notified the court of the error. The court did not issue a new order of notice until July 17, 1995, notifying the parties that the court would begin its review of the record after November 4, 1995, approximately two weeks after the plaintiff’s license was scheduled to be restored. Consequently, the plaintiff would have served his entire suspension before receiving a record review of that suspension.
By providing for record review of license suspensions “[a]t the earliest practical time,” RSA 263:75, II, the legislature has requested expedited review by the superior court, as it has in many other contexts, see, e.g., RSA 225-A:21 (1989) (providing that appeal of order suspending operation of passenger tramway by commissioner of safety or board be heard by superior court at “earliest convenient day”); RSA 331-A:28, III (1995) (providing that record review of revocation, suspension or denial of real estate license by real estate commission be given “priority” on court calendar). In this case, for whatever reason, the court failed to schedule the plaintiff’s record review within the 180-day suspension period. The explanation for the scheduling delay is partially, but insufficiently, explained by the need to reissue the order of notice. Notably, the court was able to schedule and conduct a hearing on the plaintiff’s motion to dismiss, dated August 10, 1995, less than one month later, on September 7. The Superior Court Rules provide that, upon request of counsel, motions to dismiss are to be heard “as soon as practicable.” Super. Ct. R. 58. I find it troublesome that the court was able to comply with this rule, but did not accord the record review its comparable status in scheduling. See RSA 263:75, II.
To be clear, the statute does not require that record review occur within the suspension period. See RSA 263:75. What it does require is an effort by the court to schedule such review “[a]t the earliest practical time.” RSA 263:75, II. Because it appears that insufficient effort was made in the instant case, I believe the delay in scheduling the record review constituted a violation of the statutory requirement of some form, of expedited review. Although the statute provides no remedy for its violation, see RSA 263:75, I encourage the superior court to make the appropriate effort to comply with the statute. Cf. In re Sabrina C., 137 N.H. 445, 449, 629 A.2d 782, 785 (1993) (noting this court’s supervisory role in enforcement of statutory mandate that probate court issue decision within sixty days of final hearing on termination of parental rights).